Citation Nr: 1208885	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial separate evaluation for left hand arthralgia, currently rated as spondyloarthralgia of the lumbar spine with bilateral hand arthralgia, as a single disabling entity.

2.  Entitlement to an initial separate evaluation for right hand arthralgia, currently rated as spondyloarthralgia of the lumbar spine with bilateral hand arthralgia, as a single disabling entity.

3.  Entitlement to an initial compensable evaluation for bilateral central serous retinopathy.

4.  Entitlement to service connection for a bilateral foot disability manifested by arthralgia other than bilateral pes planus with plantar fasciitis.

5.  Entitlement to service connection for chronic sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 2008.  His military records reflect that he was a commissioned officer and helicopter pilot in the United States Air Force who served in Southwest Asia during the Persian Gulf War and in Afghanistan in support of Operation Enduring Freedom.  His military decorations include the Distinguished Flying Cross, the Air Medal, and three awards of the Air Force Outstanding Unit Award with "V" device (denoting valor).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008, June 2008, and May 2010 by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for spondyloarthralgia of the lumbar spine with bilateral hand arthralgia (effective April 1, 2008); granted service connection and a noncompensable evaluation for bilateral central serous retinopathy (effective April 1, 2008); denied service connection for a bilateral foot disability manifested by arthralgia other than bilateral pes planus with plantar fasciitis; and denied service connection for chronic sleep apnea.

As the current appeal involves the initial evaluations assigned for the original awards of service connection effective from April 1, 2008, (i.e., the date on which entitlement to VA compensation first arose, pursuant to 38 C.F.R. § 3.400(b)(2)(i)), consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected bilateral hand arthralgia and bilateral central serous retinopathy for separate periods of time, from April 1, 2008, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the present appeal stems from the Veteran's claim for VA compensation as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

As will be further discussed below in the REMAND portion of this decision, the issues of entitlement to an initial compensable evaluation for bilateral central serous retinopathy; entitlement to service connection for a bilateral foot disability manifested by arthralgia other than bilateral pes planus with plantar fasciitis; and entitlement to service connection for chronic sleep apnea are REMANDED to the RO for further evidentiary and procedural development.  The Veteran and his representative will be informed by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The clinical evidence supports the assignment of an initial separate evaluation for spondyloarthralgia of the left hand, effective April 1, 2008.

2.  For the period commencing on April 1, 2008, the Veteran's spondyloarthralgia of his left hand is manifested by subjective accounts of pain on motion and use, with episodes of symptomatic flare-ups with associated limitation of function, but without objective demonstration of compensable limitation of motion of the individual digits due to pain including during flare-ups.

3.  The clinical evidence supports the assignment of an initial separate evaluation for spondyloarthralgia of the right hand, effective April 1, 2008.

4.  For the period commencing on April 1, 2008, the Veteran's spondyloarthralgia of his right hand is manifested by subjective accounts of pain on motion and use, with episodes of symptomatic flare-ups with associated limitation of function, but without objective demonstration of compensable limitation of motion of the individual digits due to pain including during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial individual evaluation for spondyloarthralgia of the left hand from April 1, 2008, have been met.  38 U.S.C.A. §§ 5110, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.400(b)(2)(i), 4.20 (2011).

2.  The criteria for a compensable initial evaluation for spondyloarthralgia of the left hand from April 1, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5228 - 5230 (2011).

3.  The criteria for assignment of an initial individual evaluation for spondyloarthralgia of the right hand from April 1, 2008, have been met.  38 U.S.C.A. §§ 5110, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.400(b)(2)(i), 4.20 (2011).

4.  The criteria for a compensable initial evaluation for spondyloarthralgia of the right hand from April 1, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5228 - 5230 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision dated in May 2008, the Veteran was awarded service connection for spondyloarthralgia of the lumbar spine with bilateral hand arthralgia, which was rated as a single disabling entity and assigned an initial evaluation of 10 percent effective from April 1, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5240, which is the Code for ankylosing spondylitis.  The Veteran appealed the May 2008 rating decision, and the Board notes that both the appellant and his representative have repeatedly made the specific pleading in his notice of disagreement, substantive appeal, and subsequent briefs, that he is not appealing the initial 10 percent evaluation assigned to his spondyloarthralgia of the lumbar spine, but rather is appealing that part of the rating decision that rated bilateral hand arthralgia as part of the back disability instead of assigning separate and individual ratings for left and right hand arthralgia.  The Board therefore characterizes the issues on appeal as entitlement to an initial separate evaluations for left and right hand arthralgia.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his or her possession that pertains to the claim was removed from the regulation.  

The claims for separate evaluations for right and left hand arthralgia from the service-connected spondyloarthralgia of the lumbar spine flow downstream from a May 2008 rating decision, which initially established service connection for spondyloarthralgia of the lumbar spine with bilateral hand arthralgia as a single disabling entity, evaluated as 10 percent disabling effective from April 1, 2008, based on the earliest date on which  the Veteran's entitlement to direct VA compensation for this disability arose.  See 38 C.F.R. § 3.400(b)(2)(i).  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of these specific issues with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claim.

In addition, the duty to assist the Veteran has been satisfied in this case.  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth the VA Secretary's various duties to claimant).

As the current appeal stems from April 1, 2008, when the Veteran's entitlement to VA compensation arose, the most relevant time period to the adjudication of the claims encompasses the period from this date to the present.  See 38 C.F.R. § 3.400(o)(2) (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that the Veteran's service and VA clinical records pertinent to his examination and treatment for spondyloarthralgia for the relevant time period have been obtained and associated with the claims file.  Examinations addressing the functional impairment of the Veteran's left and right hand have been conducted in January 2008 and April 2009, which present sufficient objective clinical findings to the Board to rate each hand under the applicable schedular rating criteria.  Thus, the examinations or record are collectively deemed to be adequate for rating purposes for the initial rating claims at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered with respect only to the issues decided herein.  Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims, and thus no additional assistance or notification is required; the present state of the evidence is adequate for adjudication of the claim for a separate evaluations for right and left hand arthralgia from the service-connected spondyloarthralgia of the lumbar spine.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of these issues.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board notes at this juncture that the Veteran's military background and training is in aviation and, by association, engineering.  He is presently employed as an educator.  (See VA orthopedic examination dated in April 2009.)  Nothing in the Veteran's claims file shows that he has the requisite knowledge, skill, experience, training, or education in medicine to render a clinical opinion that would be accorded any probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As relevant, the clinical evidence demonstrates that the Veteran underwent treatment during the latter part of his period of active service for persistent complaints of pain involving his back, both hands, and both feet.  Diagnostic tests and studies were conducted in service to determine the cause of his symptoms, during which arthritis of his spine and hands was not detected on medical imaging studies and Lyme disease as a possible cause of his symptoms was ruled out.  Rheumatological tests and studies were performed, which were negative for rheumatoid arthritis, lupus, or inflammatory joint disease.  Ultimately, the Veteran was diagnosed in service with spondyloarthralgia as a non-inflammatory pain syndrome of unknown etiology.  VA-authorized clinical examination conducted during service in January 2008 (approximately three months prior to the Veteran's separation from active duty) showed no arthritic or degenerative changes of his hands or lumbar spine.  Based on the Veteran's clinical history and a finding that his subjective symptoms were neither psychosomatic nor due to malingering, he was diagnosed with lumbar pain secondary to spondyloarthropathy and spondyloarthropathy-related pain of his left and right hands.  

As previously discussed, the May 2008 rating decision awarded service connection for spondyloarthralgia of the lumbar spine with bilateral hand arthralgia as a single disabling entity and assigned an initial evaluation of 10 percent, effective April 1, 2008.  The Board notes that in a December 2008 statement of the case, the RO considered the Veteran's contention that he should be assigned separate and individual evaluations for spondyloarthropathy-related arthralgia of the left and right hand and denied the claim on the basis that "[t]he hands, based on current evidence, would not warrant the assignment of a compensable evaluation," and that therefore "entitlement to a separate compensable evaluation for [spondyloarthropathy of the back and each hand] is not. . . warranted."

The Board finds the RO's reasoning to support its denial of separate individual ratings for the Veteran's left and right hands appears to be based solely on the reason that the contemporaneous evidence does not demonstrate that limitation of function of either hand due to spondyloarthralgia met the criteria for a compensable evaluation on application of Diagnostic Codes 5228 - 5230 contained in 38 C.F.R. § 4.71a, for rating impairment due to limitation of motion of the individual digits of the hand.  This rationale is defective and a misinterpretation of the applicable regulations.  Whether the service-connected disability is compensably ratable or not, the regulations permit a disability to be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The intent of the May 2008 rating decision was clearly to recognize the onset of spondyloarthralgia of his lumbar spine and right and left hands during active duty, and to accordingly award the Veteran service connection for these disabilities.  The hands and the spine are obviously non-overlapping anatomical locations that are clearly separate and distinguishable from each other.  It is therefore appropriate to assign the Veteran an initial individual evaluation for spondyloarthropathy-related arthralgia for each hand, separate from spondyloarthropathy of the lumbar spine, effective April 1, 2008.  In this regard, his appeal is granted.

With respect to the appropriate initial rating to be assigned to each hand, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

The Veteran's service treatment records reflect that his right hand is his dominant major upper extremity.  The applicable rating criteria for functional impairment of the hand (other than ankylosis) are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5228 - 5230, which rate according to limitation of motion of the individual fingers and provide the following evaluations:

Diagnostic Code 5228 - Thumb, limitation of motion: With a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; assign a 20 percent rating for the major hand; 20 percent rating for the minor hand.

With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; assign a 10 percent rating for the major hand;10 percent rating for the minor hand.

With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; assign a noncompensable rating for the major hand; noncompensable rating for the minor hand.

Diagnostic Code 5229 - Index or long finger, limitation of motion: With a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees; assign a 10 percent rating for the major hand; 10 percent rating for the minor hand. 

With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees; assign a noncompensable rating for the major hand; noncompensable rating for the minor hand.

Diagnostic Code 5230 - Ring or little finger, limitation of motion: any limitation of motion; assign a noncompensable rating for the major hand; noncompensable rating for the minor hand.

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability, including additional range-of-motion loss due to pain on use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As relevant, the January 2008 VA examination shows that no arthritis of the Veteran's hands was objectively demonstrated on radiographic study.  The April 2009 VA examination shows only mild degenerative change of the first carpal metacarpal joint of his left hand and no degenerative changes of his right hand.  In any case, the Board notes that the Veteran is not presently service connected for arthritis or degenerative joint disease of his hands, and his present spondyloarthralgia symptoms for which he is service-connected has been awarded to him independent of any arthritic changes affecting either hand.  

The primary symptomatic manifestation of spondyloarthralgia as it relates to the Veteran's hands is subjective pain with decrease in perceived strength, dexterity, and motion of all digits.  Treatment involved prescriptions of Tramadol medication.  During flare-ups, which reportedly occurred every 3 - 4 months and last from 2 - 4 weeks, the Veteran experienced decreased ability to perform manual tasks using the hands, including using a computer keyboard.  Range of motion testing of the thumb and index, long, ring, and little fingers in January 2008 and April 2009 revealed normal extension of the distal interphalangeal, proximal interphalangeal, and metacarpal phalangeal joints of each finger, with no gap between the index and long fingers and proximal transverse crease of the hand on maximal flexion of the finger, and no gap between the thumb pad and the fingers, bilaterally.  Repetitive motion testing revealed objective evidence of hand pain without additional limitation of motion beyond that which was clinically demonstrated, bilaterally.  No ulnar deviation or tapering of the fingers was observed.  No swelling of the hand and finger joints or joint line tenderness of the fingers or thumbs was noted.  Median/ulnar and radial nerve functions of both hands were clinically intact and all hand intrinsic muscles were functionally normal.  

The Board has considered the objective clinical findings as they pertain to the Veteran's hands and conclude that they do not present clinical symptoms meeting the criteria for a compensable evaluation even during episodic flare-ups at any time during the pendency of this claim.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board recognizes that the Veteran's bilateral hand arthralgia is painful with motion and use, absent objective demonstration of associated limitation of function that meets the pertinent criteria listed in 38 C.F.R. § 4.71a, Diagnostic Codes 5228 - 5230, 38 C.F.R. §§ 4.40, 4.45, and DeLuca, a compensable evaluation cannot presently be assigned to either individually ratable hand.  Because the evidence in this case is not approximately balanced with respect to the merits of the present claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In addition to spondyloarthralgia of the right and left hand, the Veteran is service connected for spondyloarthralgia of the lumbar spine (currently rated 10 percent disabling), bilateral central serous retinopathy (currently rated noncompensably disabling), degenerative joint disease of the right and left knee (each knee currently individually rated 10 percent disabling), tinnitus (currently rated 10 percent disabling), pes planus with plantar fasciitis of the right and left foot (each foot currently individually rated noncompensably disabling), varicose veins of the right and left lower extremities (each leg currently individually rated noncompensably disabling), benign asymptomatic hemangioma of the right liver lobe (currently rated noncompensably disabling), and dyspepsia (currently rated noncompensably disabling).  The aforementioned disabilities produce a combined rating of 40 percent.  See 38 C.F.R. § 4.25 (2011).  

The Veteran's bilateral spondyloarthralgia of the hands is clinically demonstrated to cause some impairment in occupational functioning due to his difficulty performing manual tasks, including using a computer keyboard.  While it is conceded that his bilateral hand disability can impose a degree of interference with his occupational functioning as an educator, there is no objective evidence in the present case that demonstrates that the Veteran's spondyloarthralgia of the right and left hand has actually resulted in a marked level of interference with his capacity for employment.  In this regard, the Board notes that the records indicate that the Veteran was fully employed as a high school teacher during examination in April 2009.  As such, the Board cannot concede that the Veteran's spondyloarthralgia of the right and left hand, by itself, causes marked interference with his capacity for employment.  The level of impairment objectively demonstrated is adequately contemplated by the rating criteria for a noncompensable evaluation.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2011).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's spondyloarthralgia of the right and left hand is not adequately addressed by the regular rating schedule.  Although the Veteran may, at times, have difficulty performing manual tasks and using a computer keyboard because of his impaired hands, the evidence does not reflect that his service-connected spondyloarthralgia of the right and left hand affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

An initial evaluation for spondyloarthropathy-related left hand arthralgia, separate from spondyloarthropathy of the lumbar spine, is granted, effective April 1, 2008.

An initial compensable evaluation for spondyloarthropathy-related left hand arthralgia is denied.

An initial evaluation for spondyloarthropathy-related right hand arthralgia, separate from spondyloarthropathy of the lumbar spine, is granted, effective April 1, 2008.

An initial compensable evaluation for spondyloarthropathy-related left hand arthralgia is denied.


REMAND

With respect to the Veteran's claim for an initial compensable evaluation for bilateral central serous retinopathy, the Board notes this disability is rated under 38 C.F.R. § 4.79, Diagnostic Code 6011, for retinal scars, atrophy, or irregularities.  The Veteran presently contends that this service-connected bilateral ocular disability causes him to experience irregular perception of visual images, thereby meeting the criteria for at least a compensable evaluation.  However, the VA examination reports of record, dated in January 2008 and April 2009, do not mention irregular perception of visual images.  The Veteran's contention is thus construed as an assertion that his bilateral ophthalmological disability has worsened in the nearly three years since the latest VA eye examination of record.  Therefore, a remand for a new examination is warranted to determine the current level of impairment associated with the Veteran's service-connected bilateral central serous retinopathy.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): Where a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]

The Board notes that by rating decision dated in May 2008, the Veteran was awarded service connection for bilateral pes planus with plantar fasciitis.  He now claims entitlement to service connection for a bilateral foot disability manifested by arthralgia other than bilateral pes planus with plantar fasciitis.  His claim was denied in a June 2008 rating decision and the Veteran timely appealed this action.  The Veteran has presented multiple contentions, including that his bilateral foot disability is related to arthritis; in this regard, the RO has adjudicated the claim narrowly by addressing only entitlement to VA compensation for arthritis of the feet and denying the claim on the basis of the absence of objective clinical evidence demonstrating bilateral foot arthritis during the pendency of the claim.  (See June 2008 RO rating decision.)  However, the Board has reviewed the Veteran's other related assertions and notes that he also contends that his bilateral foot pain is due to spondyloarthralgia, which is a disability that he is currently receiving VA compensation for.  As a review of the relevant clinical evidence does not show that this aspect of his claim was addressed, a remand for a medical examination and opinion is warranted.  The examiner should review the Veteran's relevant medical history and then present an opinion as to whether at least part, if not all, of the Veteran's bilateral foot pain can be distinguished from his service-connected bilateral pes planus and plantar fasciitis, and if so, whether it is at least as likely as not that these separate symptoms are attributable to spondyloarthralgia, for which he is presently awarded VA compensation for involvement of his low back and hands.

With regard to the Veteran's claim for service connection for chronic sleep apnea, a May 2010 rating decision denied this claim.  In June 2010, the Veteran submitted timely correspondence expressing disagreement with the denial.  To date, however, the RO has not issued a statement of the case (SOC) with respect to this issue in response to this notice of disagreement.  Accordingly, the Board is required to remand this issue so that the Veteran may be provided with a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2011).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

1.  The RO should obtain all relevant VA medical records relating to the Veteran's treatment for bilateral retinopathy and bilateral foot pain that are not currently associated with the claims file.    

2.  After the above development has been completed, the Veteran should be scheduled for the appropriate medical examination to address the present severity of his bilateral central serous retinopathy.  The Veteran's pertinent clinical history contained in his claims file should be available to the examiner for his/her review in conjunction with the examination.  All tests deemed appropriate by the examiner should be conducted.  The examiner's report should address the following questions:

(a.)  Using the appropriate optometric criteria and standards, what is the Veteran's objectively quantified level of visual impairment associated with his bilateral central serous retinopathy?

(b.)  Does the Veteran's service-connected central serous retinopathy produce irregular, duplicated, enlarged, or diminished visual images, either unilaterally or bilaterally?

(c.)  What are the contributory effects or impact, if any, that the Veteran's central serous retinopathy has on his ability to perform sedentary work?

A complete rationale must be provided for any opinion provided.

3.  The Veteran should be scheduled for the appropriate medical examination to address the appropriate diagnoses applicable to his feet.  The Veteran's pertinent clinical history contained in his claims file should be available to the examiner for his/her review in conjunction with the examination.  All tests deemed appropriate by the examiner should be conducted.  The examiner's report should address the following question:

Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran's subjective complaints of bilateral foot pain can be separated or distinguished, at least in part if not in whole, from his service-connected bilateral pes planus with plantar fasciitis and, if so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that such symptoms represent a manifestation of, or are otherwise attributable to spondyloarthralgia, or other diagnosed disorder of the feet?

A complete rationale must be provided for any opinion provided.

4.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to an initial compensable evaluation for bilateral central serous retinopathy for the period from April 1, 2008 to the present, and entitlement to service connection for a bilateral foot disability manifested by arthralgia other than bilateral pes planus with plantar fasciitis.  If the full benefit sought on appeal remains denied with respect to either of the aforementioned issues, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

5.  The RO should provide an SOC to the appellant addressing the issue of entitlement to service connection for chronic sleep apnea.

The appellant must be advised of the time limit in which he may file a substantive appeal with respect to the sleep apnea claim.  Then, only if an appeal is timely perfected with respect to this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case with respect to the Veteran's sleep apnea claim by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


